DETAILED ACTION
Status of Claims
Claims 1-38 are pending.
Claim 33 is withdrawn.
Claims 1, 6, 11, 20, and 29 were amended.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 16 February 2021 has been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Objections
Claim 34 is objected to because of the following informalities:  
in line 3, the phrase “the door rhandle” should read “the door handle”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3-6, 8-11, 13-19, 26, 27, 30, 32, and 34-37 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pollmann et al. (EP 1355022 A2), herein referred to as Pollmann.
Regarding claim 1, Pollmann discloses a door handle system (fig 2) for actuation of a moveable part of a vehicle, comprising: a carrier (11) which is arrangable at an inner side of the movable part (see fig 2), a door handle (20) which is arrangable at an outer side of the moveable part by the carrier (see fig 2), and the door handle comprises two ends (at 21, 22) over a longitudinal extension of the door handle (i.e., horizontal extension as viewed in fig 2), wherein at each end connection devices (21, 52) are provided respectively for attachment of the door handle at the carrier, a fastening element (30) which serves for the attachment of the door handle by at least one connection device at the carrier (i.e., at 61, 62), wherein the fastening element comprises at least one release position (see fig 5) and a fixing position (see fig 2) and an adjustment element (45) which serves for an adjustment of the fastening element between the at least one release position and the fixing position (compare figs 2 & 5) wherein the fastening element retains the door handle by both connection devices at the carrier in the fixing position (see fig 2), wherein the fastening element is a single integral part (see figs 2 & 3) and is configured to receive and fix both of the connection devices (see figs 2 & 3), wherein the fastening element has a first end (at 62) and a second end (at 61), wherein the first and the second end are arranged on opposite sides of the fastening element (see fig 5), so that in the fixing position one of the two connection devices is fixed at the first end of the fastening element and the other one of the two connection devices is fixed at the second end of the fastening element (see fig 2).
Regarding claim 3, Pollmann discloses the door handle system according to claim 1, wherein the fastening element is displaceably retained at the carrier (compare figs 2 & 4).
Regarding claim 4, Pollmann discloses the door handle system according to claim 1, wherein for the attachment of at least the carrier or the door handle openings (openings at each fastener shown in fig 4 to attach 11 to the door panel) are provided at the moveable part and that the carrier is arrangable at the moveable part by at least one, support means (left and right fasteners attaching 11 to the door panel as shown in fig 4).
Regarding claim 5, Pollmann discloses the door handle system according to claim 1, wherein the carrier is fixable by at least one fixing element (left and right fasteners attaching 11 to the door panel as shown in fig 4) at the moveable part.
Regarding claim 6, Pollmann discloses the door handle system according to claim 1, wherein the fastening element comprises at least one preload means (25) at the first end and at least one preload means (61) at the second end, wherein each of the preload means mechanically interacts in the fixing position with the door handle (see fig 2), whereby the door handle is pressible at the outer side of the movable part (i.e., pressible from the side of 20 which faces the door panel; compare figs 2 and 4).
Regarding claim 8, Pollmann discloses the door handle system according to claim 1, wherein the fastening element comprises at least one first (right half of 30 as viewed in fig 5 which includes 62) and one second (left half of 30 as viewed in fig 5 which includes 61) section.
Regarding claim 9, Pollmann discloses the door handle system according to claim 8, wherein the fastening element is retained with guidance means (36) at the carrier, and at least at the second section of the fastening element further counter guidance means (34) are provided which interact with the guidance means at the carrier.
Regarding claim 10, Pollmann discloses the door handle system according to claim 1, wherein the fastening element is configured from one part, from one material or monolithic (see figs 2 and 3).
Regarding claim 11, Pollmann discloses the door handle system according to claim 1, wherein the fastening element is configured of two parts (61, 62) joined to be the single integral part (via 30), wherein a first part (61) is configured from a first section (left half of 30 as viewed in fig 5 which includes 61) and a second part (62) is configured from a second section (right half of 30 as viewed in fig 5 which includes 62).
Regarding claim 13, Pollmann discloses the door handle system according to claim 1, wherein the adjustment element is accessible and adjustable by a breakthrough in the movable part (it is the position of the examiner that at least leg 47 of the adjustment element is accessible and adjustable by the opening through which the left fastener which attaches 11 to the door panel extends; see 5).
Regarding claim 14, Pollmann discloses the door handle system according to claim 1, wherein the adjustment element is formfittingly connected to the fastening element (via 34, 36, 46, and 47).
Regarding claim 15, Pollmann discloses the door handle system according to claim 1, wherein at least one connection device of the door handle is at least configured from one part, from one material or monolithic to the door handle (see fig 5).
Regarding claim 16, Pollmann discloses the door handle system according to claim 1, wherein both connection devices of the door handle are oriented in parallel to one another (see fig 5).
Regarding claim 17, Pollmann discloses the door handle system according to claim 1, wherein at the fastening element fastening means (61) are assembled and that the fastening means 
Regarding claim 18, Pollmann discloses the door handle system according to claim 1, wherein at least one electronic unit (28, 29, 33, 37, 38, 39) is provided which is configured to exchange data with a security system of the vehicle (via 37).
Regarding claim 19, Pollmann discloses the door handle system according to claim 1, wherein at the door handle, an electric plug connection (29) is assembled which electrically interacts with a counter plug connection (39) at the carrier.
Regarding claim 26, Pollmann discloses the door handle system according to claim 3, wherein the fastening element is retained with guidance means (34, 36) at the carrier.
Regarding claim 27, Pollmann discloses the door handle system according to claim 4, wherein the support means at least formfittingly engage opening edges of the openings in the movable part (see fig 4).
Regarding claim 30, Pollmann discloses the door handle system according to claim 8, wherein the second section is configured for the attachment of the door handle at the carrier (via 61).
Regarding claim 32, Pollmann discloses the door handle system according to claim 11, wherein the first part is connected to the second part by at least one of the connection devices (i.e., 61 is connected to 62 via 20, 21, and 52).
Regarding claim 34, Pollmann discloses the door handle system according to claim 15, wherein both of the connection devices extend linearly from the ends of the door handle (see fig 5) and are adjusted mainly orthogonally to the longitudinal extension of the door handle (see arrow 56 in fig 5).
Regarding claim 35, Pollmann discloses the door handle system according to claim 16, wherein each of the respective connection devices comprises a different length (note the different lengths of 21 and 52; see fig 5).
Regarding claim 36, Pollmann discloses the door handle system according to claim 17, wherein at least one start up slope (please note that 61 extends from 30 via a sloped wall; see fig 2) is provided at at least the fastening means or the counter fastening means.
Regarding claim 37, Pollmann discloses the door handle system according to claim 18, wherein a part (33) of the at least one electronic unit is arrangable in the door handle.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 20-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Pollmann et al. (EP 1355022 A2), herein referred to as Pollmann.
Regarding claims 20-22 and 24, Pollmann does not explicitly disclose a method for the assembly of a door handle system as claimed. However, Pollmann discloses a door handle system (per rejection of claims 1, 3-6, 8-11, 13-19, 26, 27, 30, 32, and 34-37 above) which comprises the structural components claimed in claims 20-22 and 24. Additionally, Pollmann renders obvious method steps a, b, and c as claimed in claim 20 and further defined in claims 21 and 22. See especially Figure 5. Please note that in step c, the door handle is interpreted as being formfittingly fixed to the carrier by adjustment of the fastening element from the at least one release position to the fixing position (compare figs 5, 4, and 2). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the method as claimed to assemble a door handle system.  
Allowable Subject Matter
Claims 2, 7, 12, 23, 25, 28, 29, 31, and 38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christine M Mills whose telephone number is (571) 272-8322.  The examiner can normally be reached from Monday - Thursday, 7:30 - 5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina Fulton can be reached on (571) 272-7376.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197 (toll-free). If you would like assistance from a USPTO Customer 
/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        February 27, 2021